DOMENGEAUX, Judge.
Defendant Margie Fruge was charged by bill of information with being an accessory after the fact to the crime of aggravated rape, a violation of La.R.S. 14:25. Pursuant to a bench trial following the defendant’s *1338waiver of her right to trial by jury, she was convicted as charged. Thereafter, the court sentenced the defendant to five years at hard labor with the Department of Corrections, the maximum penalty available under the provisions of La.R.S. 14:25.
Following her conviction and sentencing, the defendant appealed, perfecting in writing two assignments of error, pursuant to La.C.Cr.P. Art. 844. However, no brief or argumentation of these assignments was ever filed by the defendant on appeal. Therefore, we can only consider these assignments to have been abandoned. State v. Lewis, 416 So.2d 921 (La.1982); State v. Rowe, 416 So.2d 87 (La.1982). Thus, we are limited in this appeal to a consideration of those errors that are discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence, i.e., patent errors. La.C. Cr.P. Article 920(2).
Accordingly, we have conducted a careful examination of the record before us pursuant to the provisions of La.C.Cr.P. Art. 920, and finding no errors patent on the record, we hereby affirm the conviction and sentence imposed upon the defendant by the district court.
AFFIRMED.